                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        DON MOODY,                                      Case No.15-cv-04378-EJD (VKD)
                                                         Plaintiff,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTES
                                                  v.                                        RE PLAINTIFF'S DOCUMENT
                                  10
                                                                                            REQUESTS
                                  11        COUNTY OF SANTA CLARA, et al.,
                                                                                            Re: Dkt. Nos. 82, 83, 84, 85
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            The parties have submitted to the Court four discovery disputes regarding plaintiff Don

                                  14   Moody’s requests for production of documents to the County of Santa Clara (“County”). Dkt.

                                  15   Nos. 82, 83, 84, 85. The Court has considered the parties’ submissions and finds the disputes are

                                  16   suitable for resolution without oral argument.

                                  17            As explained below, the Court resolves each dispute in the County’s favor.

                                  18   I.       BACKGROUND
                                  19            Mr. Moody is the former Public Guardian for the County. He served in that position for

                                  20   six years, from September 2008 until he was placed on leave, with a recommendation for his

                                  21   termination, in September 2014. Dkt. No. 52 ¶¶ 17, 32. Mr. Moody claims that he was

                                  22   immediately required to turn over his badge and work phone and was escorted out of the building

                                  23   where he worked, in full view of the public and co-workers, leading others to conclude wrongly

                                  24   that he was untrustworthy. Id. ¶¶ 34, 39.

                                  25            Mr. Moody’s employment subsequently was terminated. He alleges that defendants leaked

                                  26   information to the media about his termination and his “walkout.” Id. ¶¶ 36-38. He says he never

                                  27   witnessed anyone else in his office terminated in this fashion and alleges that he was stigmatized

                                  28   by this treatment. Id. ¶ 39. He claims that, as a result, he was unable to find other full-time
                                   1   employment for about a year after his termination and still has not found work in his chosen

                                   2   profession. Id. ¶ 43.

                                   3           Although a Skelly hearing1 was held prior to his termination, Mr. Moody claims that he

                                   4   was not allowed to introduce evidence, call or cross-examine witnesses, or obtain testimony under

                                   5   oath. Id. ¶ 41. Because the hearing would result in an internal, non-publicized decision, Mr.

                                   6   Moody further claims that the Skelly hearing was insufficient to clear his name. Id. He also

                                   7   contends that the appeal of his termination was insufficient and failed to comport with due process

                                   8   because the appeal hearing did not occur until over 20 months after his termination and “walkout.”

                                   9   Id. ¶ 42.

                                  10           Mr. Moody filed this suit against the County and Bruce Wagstaff, the Director of the

                                  11   County’s Social Services Agency who recommended Mr. Moody’s termination. The operative

                                  12   Second Amended Complaint asserted two claims under 42 U.S.C. § 1983: (1) a procedural due
Northern District of California
 United States District Court




                                  13   process claim challenging the adequacy of Mr. Moody’s Skelly hearing and appeal hearing, and

                                  14   (2) a substantive due process claim based on the alleged “walkout” and leak to the press of

                                  15   negative information about Mr. Moody. Id. ¶¶ 44-64, 65-69.

                                  16           The Court dismissed Mr. Moody’s procedural due process claim without leave to amend,

                                  17   finding that Mr. Moody failed to plausibly allege that he did not receive a constitutionally

                                  18   adequate name-clearing hearing to challenge the basis for his termination. Dkt. No. 59 at 7-9.

                                  19   Thus, Mr. Moody’s sole remaining claim for relief is one for alleged deprivation of his substantive

                                  20   due process rights.

                                  21           With respect to his substantive due process claim, Mr. Moody asserts that defendants

                                  22   deprived him of his property interest in continued employment with the County, as well as his

                                  23   liberty interest in the right to work in his chosen profession, by publicly humiliating him when

                                  24   they allegedly escorted him out of the building where he worked and leaked negative information

                                  25   about him and his termination to the press. Dkt. No. 52 ¶¶ 65-69; Dkt. No. 51 at 14-15.

                                  26
                                  27
                                       1
                                  28     See Skelly v. State Personnel Bd., 15 Cal. 3d 194, 215 (1975) (discussing requirements for pre-
                                       termination hearing for a public employee).
                                                                                         2
                                       II.    LEGAL STANDARD
                                   1
                                              A party may obtain discovery of any matter that is relevant to a claim or defense and that is
                                   2
                                       “proportional to the needs of case, considering the importance of the issues at stake in the action,
                                   3
                                       the amount in controversy, the parties’ relative access to relevant information, the parties’
                                   4
                                       resources, the importance of the discovery in resolving the issues, and whether the burden or
                                   5
                                       expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). For
                                   6
                                       good cause shown, the Court may also issue an order protecting a party or person from annoyance,
                                   7
                                       embarrassment, oppression, or undue burden or expense, and may order the discovery produced in
                                   8
                                       a manner that restricts its disclosure. See Fed. R. Civ. P. 26(c)(1); 37(a)(5)(C).
                                   9
                                       III.   DISCUSSION
                                  10
                                              The parties’ joint submissions address four discovery disputes, which the Court considers
                                  11
                                       separately.
                                  12
Northern District of California
 United States District Court




                                              A.      Dkt. No. 82: Media Communications
                                  13
                                              Mr. Moody seeks “all documents and communications regarding any discussions,
                                  14
                                       statements given or elicited, questions asked by, or correspondence with media outlets by the
                                  15
                                       County between 2008 and 2015 in connection with [the Department of Adult Aging Services
                                  16
                                       (“DAAS”)] or [the Social Services Agency (“SSA”)].” Dkt. No. 82, Ex. A (Request No. 18). Mr.
                                  17
                                       Moody contends that this discovery is relevant because it may show that defendants have a pattern
                                  18
                                       or practice of treating other employees or Public Guardians the same way they treated Mr. Moody.
                                  19
                                              The County objects to this discovery on relevance and proportionality grounds. It
                                  20
                                       acknowledges that Mr. Moody is entitled to discovery regarding actions or statements by the
                                  21
                                       County that could have impacted his ability to be re-employed in his chosen profession, and it says
                                  22
                                       that it has already produced all communications with media outlets concerning Mr. Moody’s
                                  23
                                       termination. The County argues that documents relating to communications concerning the
                                  24
                                       DAAS and the SSA dating back to 2008, unrelated to Mr. Moody’s termination, are irrelevant to
                                  25
                                       any claim or defense in the case, and that the burden of identifying and producing such responsive
                                  26
                                       documents would require the review of email communications for thousands of County
                                  27
                                       employees.
                                  28
                                                                                         3
                                   1          The Court is not persuaded that the discovery Mr. Moody seeks is relevant to his

                                   2   substantive due process claim. Mr. Moody’s request is exceptionally broad, and he does not

                                   3   explain how discovery of all of defendants’ communications “in connection with DAAS or SSA,”

                                   4   regardless of subject matter, is relevant to his claim. Mr. Moody makes a very abbreviated

                                   5   argument that the discovery will show whether the County had a pattern or practice of improper

                                   6   conduct. However, Mr. Moody’s objective is at odds with and undermined by his allegations that

                                   7   no other employees have been treated as he has. See Dkt. No. 52 ¶¶ 39, 67. In any event, the

                                   8   scope of the requested discovery is not limited to even this purported pattern or practice evidence.

                                   9          Mr. Moody argues that the County has waived any objections based on proportionality, but

                                  10   does not otherwise address defendants’ contention that the requested discovery poses an excessive

                                  11   burden. Mr. Moody’s waiver argument is inconsistent with the approach to discovery adopted in

                                  12   the recent amendments to Rule 26(b)(1). See Fed. R. Civ. P. 26, Advisory Committee Notes
Northern District of California
 United States District Court




                                  13   (2015 Amendment) (“The parties and the court have a collective responsibility to consider the

                                  14   proportionality of all discovery and consider it in resolving discovery disputes.”); see also Hon.

                                  15   Elizabeth D. Laporte & Jonathan M. Redgrave, A Practical Guide to Achieving Proportionality

                                  16   Under New Federal Rule of Civil Procedure 26, 9 FED. COURTS L. REV. 20, 67-69 (2015). As the

                                  17   discovery Mr. Moody seeks is not relevant to any claim or defense, the Court need not reach the

                                  18   question of proportionality.

                                  19          The County need not search for and produce responsive documents beyond those it says it

                                  20   has already agreed to produce.

                                  21          B.      Dkt. No. 83: Hiring Procedures
                                  22          Mr. Moody seeks “all documents and communications that relate to the procedures used to

                                  23   bring on new employees to County, including, but not limited to, training requirements,

                                  24   orientations, materials provided to new employees, oaths, or meetings with key personnel.” Dkt.

                                  25   No. 83, Ex. A (Request No. 25). He argues that the discovery is relevant because it is likely to

                                  26   yield evidence that defendants “scapegoated” him for problems that plagued the Public Guardian’s

                                  27   Office prior to his employment there, and that, at a minimum, responsive documents concerning

                                  28   him and his predecessors dating back to 1998 should be produced.
                                                                                         4
                                   1          The County objects to this discovery on relevance and proportionality grounds. It argues

                                   2   that the discovery Mr. Moody seeks with respect to all employees of the County is overbroad, has

                                   3   no bearing on whether Mr. Moody’s substantive due process rights were violated, and is not

                                   4   proportional to the needs of the case. According to the County, it would have to search hundreds

                                   5   of classifications for more than 17,000 employees, across dozens of physical locations in order to

                                   6   produce responsive documents.

                                   7          The Court agrees with the County that Mr. Moody’s discovery is directed to the propriety

                                   8   of the County’s termination decision and not to whether the County stigmatized Mr. Moody in

                                   9   connection with his termination. Mr. Moody dismisses this argument as posing “a question for

                                  10   trial,” but he does not actually explain how the discovery is relevant to the substantive due process

                                  11   claim pled in the operative complaint. In particular, Mr. Moody does not explain how discovery

                                  12   regarding his own hiring, training, and orientation or the hiring, training, and orientation of other
Northern District of California
 United States District Court




                                  13   County employees has anything to do with the County’s stigmatizing conduct with respect to his

                                  14   termination

                                  15          As before, Mr. Moody argues that the County has waived any objections based on

                                  16   proportionality, but does not otherwise address defendants’ contention that the requested

                                  17   discovery poses an excessive burden. Mr. Moody’s waiver argument is unpersuasive for the

                                  18   reasons discussed above. However, as the discovery Mr. Moody seeks is not relevant to any claim

                                  19   or defense, the Court need not reach the question of proportionality.

                                  20          The County need not search for and produce documents responsive to this request.

                                  21          C.      Dkt. No. 84: Investigative Reports
                                  22          Mr. Moody requests all documents relating to a series of investigations or audits of the

                                  23   Public Guardian’s Office, dating back to 1998, as well as the actions taken in response to the

                                  24   reports generated as a result of those investigations and inquiries. Dkt. No. 84, Ex. A (Requests

                                  25   Nos. 1-4, 6-9). He contends that this discovery is relevant to his “scapegoat” theory, i.e., if the

                                  26   County was aware of systemic problems in the Public Guardian’s Office, pre-dating Mr. Moody’s

                                  27   employment, then this discovery is relevant to establish that defendants used Mr. Moody as a

                                  28   scapegoat.
                                                                                          5
                                   1          The County objects to this discovery on relevance and proportionality grounds. It argues

                                   2   that evidence concerning investigations into the operations of the Public Guardian’s Office—two

                                   3   of which predate Mr. Moody’s employment with that office—has no bearing on the question of

                                   4   whether the County stigmatized Mr. Moody in connection with his termination. The County again

                                   5   observes that Mr. Moody’s substantive due process claim concerns the manner in which his

                                   6   termination was carried out, and not whether the County’s decision to terminate his employment

                                   7   was wrong or unfair. The County also says the discovery is not proportional to the needs of the

                                   8   case, but it does not point to any particular burden.

                                   9          The Court agrees with the County that Mr. Moody’s discovery is directed to the propriety

                                  10   of the County’s termination decision and not to whether the County terminated Mr. Moody in a

                                  11   manner that stigmatized him. Mr. Moody again dismisses this argument as posing “a question for

                                  12   trial,” but he does not explain how the discovery is relevant to the substantive due process claim
Northern District of California
 United States District Court




                                  13   pled in the operative complaint. In particular, Mr. Moody does not explain how anything in the

                                  14   investigative reports (or in the County’s actions in response to those reports) might bear on the

                                  15   manner in which he was terminated and whether he was stigmatized by the County’s conduct.

                                  16          The County has not supported its argument that the discovery Mr. Moody seeks is

                                  17   disproportionate or burdensome, but as the discovery is not relevant to any claim or defense, the

                                  18   Court need not reach the question of proportionality.

                                  19          The County need not search for and produce documents responsive to this request.

                                  20          D.      Dkt. No. 85: Other Public Guardians
                                  21          Mr. Moody seeks all documents relating to the termination of his predecessor, Robert

                                  22   Cecil, as well as all documents relating to the job performance of prior Public Guardians from

                                  23   1998 to the present. Dkt. Nos. 85, Ex. A (Requests Nos. 21, 22). Again, he contends that this

                                  24   discovery is relevant to his “scapegoat” theory, i.e., if the County was aware of systemic problems

                                  25   in the Public Guardian’s Office, pre-dating Mr. Moody’s employment, then this discovery is

                                  26   relevant to establish that defendants used Mr. Moody as a scapegoat.

                                  27          The County objects to this discovery on relevance and proportionality grounds, and also

                                  28   objects that the discovery violates the privacy interests of third parties (other Public Guardians). It
                                                                                          6
                                   1   argues that Mr. Moody seeks evidence to challenge the County’s underlying decision to terminate

                                   2   his employment, and not to support is substantive due process claim challenging the manner of his

                                   3   termination. The County further argues that Mr. Moody has not articulated a compelling need for

                                   4   this discovery that would outweigh the privacy interests of prior Public Guardians in their

                                   5   personnel records.

                                   6          The Court agrees with the County that Mr. Moody’s discovery is directed to the propriety

                                   7   of the County’s termination decision and not to whether the County terminated Mr. Moody in a

                                   8   manner that stigmatized him. Mr. Moody does not explain how personnel records concerning the

                                   9   performance and reasons for termination of other Public Guardians have any bearing on whether

                                  10   defendants’ conduct with respect to his own termination violated his substantive due process

                                  11   rights. In any event, Mr. Moody has not made a showing of relevance with respect to these

                                  12   records that outweighs the interest the County and its employees have in preserving the
Northern District of California
 United States District Court




                                  13   confidentiality of sensitive information contained in employee personnel records. See Nakagawa

                                  14   v. Regents of Univ. of California, No. C06-2066 SI, 2008 WL 1808902, at *2 (N.D. Cal. Apr. 22,

                                  15   2008) (citing Detroit Edison Co. v. Nat’l Labor Relations Bd., 440 U.S. 301, 319 n.16 (1979)).

                                  16          The County has not supported its argument that the discovery Mr. Moody seeks is

                                  17   disproportionate or burdensome, but as the discovery is not relevant to any claim or defense, the

                                  18   Court need not reach the question of proportionality.

                                  19          The County need not search for and produce documents responsive to this request.

                                  20   IV.    CONCLUSION
                                  21          Accordingly, the Court denies Mr. Moody’s motion for discovery.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 23, 2019

                                  24

                                  25
                                                                                                   VIRGINIA K. DEMARCHI
                                  26                                                               United States Magistrate Judge
                                  27

                                  28
                                                                                        7
